Citation Nr: 1705753	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  07-17 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for status post uvulopalatoplasty.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 2005.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In February 2011, the Board remanded this matter for consideration of new evidence, and for readjudication with intertwined issues.  The case is again before the Board for appellate review.   

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in December 2015, and has been considered pursuant to the Veteran's July 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

In December 2016, the Veteran filed a notice of disagreement (NOD) against a January 2016 rating decision addressing evaluation of service-connected psychiatric disability.  The AOJ has not responded with a SOC.  But in a January 2017 letter to the Veteran, the AOJ acknowledged receipt of the NOD.  As such, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for medical inquiry directly addressing the claim on appeal.  

In an effort to alleviate symptoms associated with obstructive sleep apnea, the Veteran underwent uvulopalatoplasty in January 1999.  He has been service connected for residuals of the procedure since June 2005.  Several VA reports of record addressing a variety of disabilities note the procedure.  But none addresses the issue in detail, particularly regarding whether the Veteran has had during the appeal period residuals related to the procedure.  For example, a May 2005 VA examination report (conducted by QTC Medical Services Inc.) indicates that voice hoarseness and swallowing difficulty may be related to the uvulopalatatoplasty.  Further, VA treatment records dated until 2016 indicate continuing problems with dysphagia.  It is not clear, based on the current record, whether these symptoms are due to the uvulopalatoplasty.  To fairly judge the Veteran's claim, more recent and comprehensive medical inquiry is warranted.  As such, on remand, a medical examination should address this particular issue.  See Green v. Derwinski, 1 Vet. App. 121 (1991).         

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2016.

2.  Schedule a VA examination to determine the extent of symptomology associated with the service connected status post uvulopalatoplasty.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

In particular, the examiner should address whether the Veteran's complaints of dysphagia, voice hoarseness, or any other similar symptoms relate to the uvulopalatatoplasty.  

The Board notes that the Veteran has also been service connected for obstructive sleep apnea, laryngitis, psychiatric disability, and gastroesophageal reflux disease (GERD).  Certain evidence of record indicates that these disabilities relate in some way to the uvulopalatoplasty.  Certain other evidence indicates that these disorders - particularly the GERD - relate to the dysphagia and hoarseness.  Nevertheless, it is not clear to what extent, if any, the uvulopalatatoplasty relates to such problems as dysphagia and hoarseness.   

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the December 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

